STONE, J.
In Wilson v. The Judge of the County Court of Pike, 18 Ala. 757, Chief Justice Dargan, delivering the opinion of the court, said: “ But for the decisions heretofore made by this court, I should be very reluctant to hold that the mother of a bastard, after she had instituted proceedings against the putative father, could compromise the cause and dismiss the prosecution. I, however, admit that the law is settled in this State that she can, and we can not hold otherwise without overruling decisions that have for a long time been acquiesced in.” The court cited in support of this view Robinson v. Crenshaw, 2 St. & Por. 276; Ashburne v. Gibson, 9 Por. 549. The same principle is reaffirmed in the case of Merritt v. Fleming, 42 Ala. 234. We do not feel at liberty or inclined to depart from, or weaken this principle, which has stood so long as the law of this State.
There was a disputed question in the court below, whether the attorney, in concluding a compromise with defendant, exceeded the authority conferred. According to his testimony he did not; but according to the testimony of the mother of the bastard he did. Whether the mother, on being informed of the terms of the compromise, acquiesced in it, was also a question which should have been, and we suppose was, submitted to the jury. These were questions of fact, arising under this line of the defense, which the jury alone could determine under proper instructions from the court. — 1 Brick. Dig. 55, § 26. The second written charge asked by defendant should have been given.
The first charge asked for the defendant should also have been given. A compromise made or offered, is not evidence of the justness of the claim agreed or offered to be compromised. Parties sued, or against whom a claim is preferred, may purchase their peace, or otherwise compromise such claim; and if in such negotiation they make no admission of fact material to the maintenance of the claim asserted, such offer or promise can not be received in evidence that the claim made was just. — 1 Brick. Dig. 838, §§ 479, 480, 481; Courtland v. Tarlton, 8 Ala. 532; Ex parte Grantland, 29 Ala. 69.
Reversed and remanded.